Citation Nr: 0734530	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-40 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA death 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 letter decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in the Republic of 
Philippines that determined the appellant's decedent spouse 
did not have the required military service to be eligible for 
VA benefits.  


FINDING OF FACT

The appellant's spouse had no qualifying military service for 
VA purposes.  


CONCLUSION OF LAW

The appellant is not eligible for VA disability benefits.  
38 U.S.C.A. §§ 101, 107, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.40, 3.203 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a pre-decisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit being sought.  Specifically, a May 2004 VCAA notice 
letter informed of the evidence necessary to substantiate a 
claim for DIC benefits, and for service connection for the 
cause of a veteran's death.  Moreover, the letter advised the 
appellant of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  She was informed that she 
should submit any pertinent evidence she had, and that it was 
ultimately her responsibility to see that relevant evidence 
is obtained.
 
There remains the question of adequacy of notice about 
whether the appellant's spouse had creditable service for VA 
purposes.  While there was a pertinent holding of the U.S. 
Court of Appeals for Veterans Claims (Court) in Pelea v. 
Nicholson, 19 Vet. App. 296 (2005), the Board notes that the 
Court's decision was withdrawn and the appeal dismissed in 
June 2006 because Mrs. Pelea died after judgment was entered 
but before mandate issued.  Pelea v. Nicholson, 20 Vet. App. 
93 (2006).  In the present case, the May 2004 letter 
specifically informed the appellant of the process being 
undertaken in an attempt to verify the appellant's spouse's 
alleged service, and she was also then informed what evidence 
she could submit to support that service, specifically a 
certified copy of the spouse's Affidavit for Philippine Army 
Personnel.  

Also, the Board notes that during the pendency of this 
appeal, in March 2006, the Court issued a decision in the 
case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court therein held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: (1) Veterans' status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Although the present appeal involves entitlement to VA death 
pension benefits, VA believes that the same analysis can be 
analogously applied to this appeal.


In the instant appeal, the threshold and determinative 
question is whether the appellant's deceased spouse had valid 
service for VA benefit purposes.  As hereinafter explained, 
the types of service which qualify for various VA benefits 
are defined by statute and regulation.  The Board is bound by 
the law.  Here, the RO made a query to the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, for evidence 
that, as alleged, the appellant's spouse served as a member 
of the Commonwealth Army of the Philippines, including 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  The reply obtained from the NPRC in June 2004 
provided documentation of a service determination made in 
July 1968 that the appellant's spouse had no recognized 
service.  As discussed below, that determination of no 
recognized service is not subject to dispute, because VA has 
no authority to change or amend those findings.  Hence, 
because the undisputable fact of no recognized service 
renders the appellant ineligible for claimed benefits, VA is 
not required to provide notice of the information and 
evidence necessary to substantiate the claim.  VAOPGCPREC 5-
2004 (June 23, 2004).  Accordingly, notwithstanding the above 
discussion of adequacy of notice provided, it would appear 
that no such notice was required.  

The Board notes that certain revised regulations pertaining 
to Filipino veterans and their beneficiaries became effective 
February 16, 2006.  See 71 Fed. Reg. 8,215 (Feb. 16, 2006).  
While those regulations were published and became effective 
during the pendency of this appeal, they were not applied to 
the present claim because this case was certified to the 
Board prior to the promulgation of the regulations.  A review 
of the revised regulations, however, does not disclose any 
pertinent change that would affect the outcome of this 
decision.  A remand for the purpose of advising the appellant 
of the revised regulations consequently is not warranted.

In sum, the Board finds that all notice required by VCAA and 
its implementing regulations were furnished to the appellant 
and no useful purpose will be served by delaying appellate 
review.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulation.  The Board notes that in an August 2004 
statement accepted as a notice of disagreement with the 
appealed July 2004 RO no-service/no-veteran-status 
determination, the appellant requested a hearing to address 
her appeal.  She was afforded a notice of that pending 
hearing in November 2004 sent to her current address of 
record, but failed to appear for her hearing in December 
2004.  She then sent several statements informing that she 
was too old or frail to attend a hearing herself, and in a 
signed July 2005 submission formally withdrew her request for 
a hearing.  However, in October 2005 she submitted a request 
for a hearing before a Decision Review Officer (DRO) at the 
RO.  

Thereafter, in April 2006 she clarified that she would not 
attend the hearing herself, but that she desired a hearing so 
that her authorized representative could address her appeal.  
However, statements or arguments by representatives and not 
the claimant his/herself are to be submitted in writing, to 
include in informal hearing presentations.  There is no 
entitlement to an appearance at a hearing by a representative 
alone, absent good cause shown.  38 C.F.R. § 20.700(b).  
Because good cause for such an in-person representative 
presentation has not been shown, the Board finds that such a 
presentation is not warranted to afford the veteran due 
process and adequate opportunity to address her claim on 
appeal.  The appellant has submitted multiple written 
statements addressing her appeal, and her authorized 
representative has demonstrated adequate opportunity to 
address her appeal by a submitted VA Form 646 in July 2005, 
and an informal hearing presentation submitted in September 
2007.  Under these circumstances, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide the claim. See 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the appellant 
relevant to the issue on appeal.  Therefore, the Board finds 
no further action is necessary to assist her with the claim.


II.  Law and Regulations

In order to establish basic eligibility for VA disability 
benefits, it is required, in part, that the individual with 
respect to who the benefit is claimed, be a veteran who had 
active military, naval, or air service.  See 38 U.S.C.A. 
§§ 101, 1521; 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101.  "Active military, naval, 
and air service" includes active duty.  "Active duty" is 
defined as full time duty in the Armed Forces.  38 C.F.R. 
§ 3.6.  "Armed Forces" consists of the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including the 
Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and the Organized Military 
Forces of the Government of the Commonwealth of the 
Philippines including recognized guerilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity benefits or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certification of Release of 
Discharge from Active Duty) or original certificate of 
discharge, without verification from the appropriate service 
department if the evidence meets the following condition:  
(1) The evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of VA, the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA should request verification of service from the 
appropriate service department.  38 C.F.R. § 3.203.  With 
regard to Philippine service, certifications by the service 
department will be accepted as establishing periods of 
recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerilla.  38 C.F.R. §§ 3.8, 3.9.  
Moreover, the Court has held that a service department 
determination as to an individual's service shall be binding 
on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

III.  Analysis

The evidence reflects that, after review of the status of the 
appellant's spouse by the National Personnel Records Center, 
it was verified that he had no service in the Army of the 
United States, no record serving as credible service, and no 
service as a member of the Philippine Commonwealth Army in 
the service of the Armed Forces of the United States.  
Specifically, the NPRC provided documentation of the service 
department determination already made in September 1968, that 
the appellant's spouse had no such qualifying service.  No 
evidence from any recognized official source has been 
submitted that contradicts that finding.  As noted above, the 
Court has held that findings by the United States Service 
Department verifying a person's service "are binding on the 
VA for purposes of establishing service in the US Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 430 (1992).

In order to constitute acceptable qualifying service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203.  
In essence, it is the service department's determination of 
service that is binding upon the Board, and in this case, 
that certification with regard to the appellant is negative.  
38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  Under 
38 C.F.R. § 3.203, a claimant is not eligible for VA benefits 
unless the United States Service Department documents or 
certifies that service.  The appellant has submitted a May 
1974 certificate of appreciation from the American Legion for 
service and assistance provided to that organization, but 
this in no way informs of qualifying service.  38 C.F.R. 
§ 3.203.

The Board has carefully reviewed the entire record in this 
case.  However, the evidence is not sufficient to establish 
eligibility.  This is a case for which the law is 
dispositive; basic eligibility for VA disability benefits is 
precluded inasmuch as the appellant's spouse had no 
qualifying service.  Accordingly, the appeal is denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Basic eligibility for VA disability benefits is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


